Exhibit 10.1

 
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July
27, 2015, among YUMA EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware
corporation (the “Borrower”), the undersigned lenders party to the Credit
Agreement (the “Lenders”) and SOCIETE GENERALE, in its capacity as
Administrative Agent and Issuing Bank (the “Administrative Agent”).
 
RECITALS
 
A. Borrower, the Lenders and Administrative Agent are parties to a Credit
Agreement dated as of August 10, 2011 (the “Original Credit Agreement”), as
amended by that certain First Amendment and Limited Waiver to Credit Agreement
and Assignment, dated as of September 30, 2012, as further amended by that
certain Second Amendment to Credit Agreement and Assignment, dated as of
February 13, 2013, as further amended by that certain Third Amendment to Credit
Agreement and Assignment, dated as of May 20, 2013, as further amended by that
certain Fifth Amendment to Credit Agreement, dated as of October 14, 2014, as
further amended by that certain Sixth Amendment to Credit Agreement, dated as of
January 23, 2015, and as further amended by that certain Seventh Amendment to
Credit Agreement, dated as of April 7, 2015 (the “Seventh Amendment”; and the
Original Credit Agreement, as so amended, and as otherwise amended, restated,
modified or supplemented from time to time until the date hereof, the “Credit
Agreement”).


B. Borrower has provided the necessary reserve report information in order for
the Administrative Agent and the Lenders to complete the Spring 2015 Scheduled
Redetermination of the Borrowing Base contemplated by Section 4 of the Seventh
Amendment, and the Administrative Agent and the Lenders have redetermined the
Conforming Borrowing Base and the Non-Conforming Borrowing Base as set forth
herein.


C. Borrower has requested certain amendments and modifications to the Credit
Agreement with respect to the redetermined Borrowing Base and the next Scheduled
Redetermination of the Borrowing Base as set forth herein and, subject to the
conditions precedent set forth herein, the parties hereto have agreed to so
amend the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Same Terms. All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides. In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Amendment, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.


2. Amendments to Credit Agreement. Subject to the conditions precedent set forth
in Section 4 hereof, the Credit Agreement is amended as follows:


A.           Section 1.02 - Non-Conforming Borrowing Base. The definition of
“Non-Conforming Borrowing Base” in Section 1.02 of the Credit Agreement is
hereby amended by deleting the reference to “$3,000,000” therein and inserting
“$1,500,000” in place thereof.


B.           Section 1.02 - Non-Conforming Borrowing Base Termination Date. The
definition of “Non-Conforming Borrowing Base Termination Date” in Section 1.02
of the Credit Agreement is hereby amended by deleting the reference to
“September 1, 2015” therein and inserting “October 1, 2015” in place thereof.


3. Redetermination of the Borrowing Base. Effective as of the Amendment
Effective Date, until the next redetermination of the Borrowing Base in
accordance with the provisions of Section 2.07 of the Credit Agreement, the
Conforming Borrowing Base shall be $33,500,000 and the Non-Conforming Borrowing
Base shall be $1,500,000. Both the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to this Section 3 shall
constitute the Spring 2015 Scheduled Redetermination contemplated under Section
4 of the Seventh Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Conditions Precedent. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the following conditions is
satisfied


A. Eighth Amendment to Credit Agreement. The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent
and each Lender.


B. Fees and Expenses. The Administrative Agent shall have received (a) payment
of all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other documents
in connection herewith and (b) all fees due and payable under the Credit
Agreement and under any separate fee agreement entered into by the parties
pursuant to the Credit Agreement.


C. Representations and Warranties; No Defaults. The Borrower shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Amendment, the Borrower does hereby confirm
and acknowledge to the Administrative Agent and the Lenders, that (i) all
representations and warranties contained herein or in the other Loan Documents
or otherwise made in writing in connection herewith or therewith shall be true
and correct with the same force and effect as though such representations and
warranties have been made on and as of the Effective Date and (ii) no Default or
Event of Default exists under the Credit Agreement or any of the other Loan
Documents.


5. Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute this
Amendment and the other documents executed in connection herewith and this
Amendment and such other documents constitute the legal, valid and binding
obligation of Borrower enforceable in accordance with their terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.


6. No Further Amendments. Except as amended hereby, the Credit Agreement shall
remain unchanged and all provisions shall remain fully effective between the
parties.


7. Acknowledgments and Agreements. Borrower acknowledges that on the date hereof
all outstanding Indebtedness is payable in accordance with its terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect. Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, and under the Loan Documents, are
not impaired in any respect by this Amendment. Any breach of any
representations, warranties and covenants under this Amendment shall be an Event
of Default under the Credit Agreement.


8. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver of the Specified Default),
or (b) to prejudice any right or rights which Administrative Agent now has or
may have in the future under or in connection with the Credit Agreement and the
Loan Documents, each as amended hereby, or any of the other documents referred
to herein or therein. This Amendment shall constitute a Loan Document for all
purposes.


9. Confirmation of Security. Borrower hereby confirms and agrees that all of the
Security Instruments, as may be amended in accordance herewith, which presently
secure the Indebtedness shall continue to secure, in the same manner and to the
same extent provided therein, the payment and performance of the Indebtedness as
described in the Credit Agreement as modified by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER


YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 


By: /s/ Kirk Sprunger
       Kirk Sprunger, Secretary and Treasurer
 
 
 


 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT, ISSUING BANK
AND LENDER:


SOCIÉTÉ GÉNÉRALE




By: /s/ Elena Robciuc
Name:  Elena Robciuc
Title:    Managing Director






LENDER:


ONEWEST BANK N.A.




By: /s/ Whitney Randolph
Name:  Whitney Randolph
Title:    Senior Vice President






LENDER:


LEGACYTEXAS BANK (successor to Viewpoint Bank, N.A.)




By: /s/ David Carter
Name: David Carter
Title:   Vice President


 
 

--------------------------------------------------------------------------------

 




THE GUARANTORS HEREBY CONSENT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS AMENDMENT BY THE BORROWER.




THE YUMA COMPANIES, INC.






By: /s/ Kirk Sprunger
Name:           Kirk Sprunger
Title:             Chief Financial Officer, Corporate Secretary
      and Treasurer




PYRAMID OIL LLC






By: /s/ Kirk Sprunger
Name:           Kirk Sprunger
Title:             Chief Financial Officer, Secretary
and                                                                
                     Treasurer



--------------------------------------------------------------------------------

 


 